                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


FRED ASHLEY,JR.,

             Plaintiff,

      V.                                        CV 118-211


CIRCUIT COURT FOR ANNE
ARUNDEL COUNTY;KILLEEN
MUNICIPAL COURT;and,
PATRICE E. CARTER,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this              of January, 2019, at Augusta, Georgia.




                                        J. RANEfAL HALL,CHIEF JUDGE
                                       -UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
